Exhibit 10.17

 

DIRECTOR COMPENSATION SUMMARY

 

Our directors who are not employed by USA Risk Group (Bermuda) Ltd., the
management company, receive an annual retainer of $15,000. They are also paid
$700 per half day for each board meeting and $175 per hour for each committee
meeting attended during the calendar year. All of our officer positions are
filled by directors without any salary or other compensation. Directors are
entitled to receive compensation and reimbursement for expenses incurred in
attending board or committee meetings or when otherwise acting on our behalf.
The chairman of the board, as well as the chairman of each committee, receive an
additional annual retainer of $5,000.